 CENTER RIDGE CO105Center Ridge CoandMichael KempCase 14-CA-1628527 August 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 1 June 1983 Administrative Law JudgeElbertD Gadsden issued the attached decisionThe Respondent filed exceptions and a supportingbrief 'The National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings, 2 andconclusions only to the extent consistent with thisDecision and OrderThe question presented here is whether the Respondent violated Section 8(a)(1) of the Act by discharging security officerMichael Kemp after hecomplained to the news media about an allegedconflict between county licensing requirements andnew work procedures announced by the RespondentRelying on the standard of per se concertedactivity as defined and applied inAlleluiaCushionCo, 221 NLRB 999 (1975), and its progeny, thejudge found that the Respondent had violated Section 8(a)(1) because Kemp's individual complaintsinvolved a matter ofmutualconcern to all of theRespondents security officers and consequentlywere protected concerted activitySubsequent to the judge's decision, the BoardissueditsdecisioninMeyers Industries,268 NLRB493 (1984)The Board majority there expresslyoverruled theAlleluiaprecedent and held thatIn general,to find an employee's activity to beconcerted,we shall require that it be engaged in with or on the authority of other employees, and not solely by and on behalf of theemployee himself Once the activity is foundto be concerted, an 8(a)(1) violation will befound if in addition, the employer knew of theconcerted nature of the employee's activity,the concerted activity was protected by theAct and the adverse employment action atissue(e gdischarge)was motivated by theemployees protected concerted activity 3In this case, there is testimony that Kemp andother security officers discussed their concernabout the Respondent's new procedures and thepossibility of protesting to the media before Kempacted alone in making such a protestWe need notdecide, however, whether this testimony provedthat the conduct for which the Respondent firedKemp was concertedwithin the meaning ofMeyers 4It is undisputed that the Respondent didnot know of any employee other than Kemp whotook umbrage at the new procedures As far as theRespondent knew, Kemp s concern about a conflictbetween its procedures and the county's licensingrequirements for security guards was not shared byany of his fellow employees In light of the GeneralCounsels failure to prove as required by theabove quoted holding fromMeyers,that the Respondent knew of the concerted nature of Kemp sactivity,we must reverse the judge s decision anddismiss the complaint 5ORDERThe complaint is dismissedMEMBER HUNTER, dissentingContrary to my colleagues, I find that the Respondent violated Section 8(a)(1) of the Act by discharging employee Kemp In so doing, I agree thatMeyers Industries,268NLRB 493 (1984), enfdenied sub nom 755 F 2d 941 (D C Cir 1985),provides the general framework for analysis of thiscaseNevertheless, I conclude that Kemp's protestto the news media was protected concerted activitywithin the meaning ofMeyers,and that the Respondent could not lawfully apply its work rules toprecludeKemp fromengaging insuch conductThus, iri espective of the state of the Respondent'sknowledge regarding the concerted nature ofKemp's activity, I find its discipline of Kemp unlawful in the circumstances of this caseAs my colleagues acknowledge, [T]here is testimony that Kemp and other security officers dis1The Respondentfiled a motionto reopen the recordto supplementits exceptions basedon thealleged failureof the judgeto adequately conseder the Respondents alternativeargument thatKemp wasdischargedfor cause In lightof our decision in this case we find it unnecessary topass on this argument andaccordingly dismissthe motion2The Respondent has excepted to some of the judge scredibility findmgs TheBoard s establishedpolicyisnot to overrule an administrativelaw judge scredibility resolutionsunlessthe clear preponderance of allthe relevant evidenceconvinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188F 2d 362 (3d Cv 1951)We havecarefully examined the record and find no basisfor reversingthe findings3 268 NLRB at 4974We likewise need not decide whether Kcmps conduct even if concertedwas so disparaging of the Respondent as tobe outsidethe protecLion of theAct SeeNLRB Y Electrical Workers IBEW Local1229 346U S 464 (1953)5Thedissent treats the knowledge requirement as if it were establishedfor thefirst timeinMeyersInfact it was well settledlong beforeMeyersthat[I]n order to sustain an 8(l)(a)discharge finding itis necessary toestablish that at the timeof thedischargethe employerhad knowledge ofthe concertednature of the activityforwhichthe employee was dischargedDiagnosticCenter Hospital Corp228 NLRB 1215 1216 (1977)New England Fish Co212 NLRB 306 311 (1974)276 NLRB No 15 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDcussed their concern about the Respondents newprocedures and the possibility of protesting to themedia before Kemp acted alone in making such aprotest' In fact, the testimony on this point isstronger than the majority concedes, for the recordreveals that an employee otner than Kempsuggestedthat they take their concerns to a local televilion station i Kemp later visited this station and alocalnewspaper to discuss the employees concernsAccordingly, I find the evidence sufficientto conclude that Kemp was acting in behalf ofother employees when he voiced concern to themedia regarding the conflict between the Respondent s operating procedures and county licensing requirements imposing contrary obligations on theeml toyees As this concern directly involved termsand conditions of employment it is clear thatKemp s co-d..ct in approaching the media constituted concerted activity protected by the Act 2The judge found, and I agree that Kemp wasdischarged solely because he violated the Respondr k rl ie prohibiting employees from talkirg tonews media personnelAssuming, arguendo thatan employer may for lawful reasons promulgateand rairitain arulewhich, by its unqualified fanguage, prohibits employee contact with the media,in any context, at any time,3 it may not apply sucha rule to prevent employees from engaging in protected concerted activitiesThe judge and my colleagues misconceive the nature of this case in sugBesting ti i, Kemp's actions may be profitably comparedwith the employee conduct inKay FnlesInc,265 NLRB 1077 (1982), andNLRB v ElectrtcalWorkers IBEW Local 1229,346 U S 464 (1953)Kemp was not disciplined because he engaged insome form of conduct malum in se, nor because thecontent of his communications to the media constituted disloyalty to the RespondentOn the contrary,Kemp was discharged simply because he approached the media, activity I find on the factshere to be protected under the ActThe General Counsel didnot allegethe ruleunder which Kemp was discharged to be unlawfuliThe testimony on this point came from Kemp himself and was thesubject ofa hearsay objection at the hearing The judge sustained the objection at that time but reversed his ruling in his decision and admittedKemp s to timonyWhile theRespondent excepts to the judge s reversalo his -iing it is well established that hearsay testimony is not per seinadmissible in Board proceedingsAdvancedCoatings266 NLRB 321(1983) In addition the Respondent has mo%ed to reopen the record inthis proceeding to present further evidence bearing on Kemps performance of his job duties but does not seek to adduce further testimony orevidence in connection with the judge s reversal of his ruling2RoureBertrand DupontInc271NLRB 443 (1984)2 1 note that the legal[v of thisproposition is doubtful SeeEnterpriseProducts Co265 NLRB544 (1982)American CastIron Pipe Co 234NLRB 1126(1978)CompareMultiAmp TestingServicesCorp263NLRB 800(1982) (rule prohibiting disclosure of internal affairs to customers and competitors not unlawful on its face)The Board therefore may make no order respectingitNevertheless, the Respondents maintenance ofthe rule and its application to Kemp s conduct arenot disputed, and the Board may properly find thatthe rule as applied here, directly interfered withKemp s and other employees rights under the ActFinally, themajority concludes that the complaintmust be dismissed because the GeneralCounsel failed to show underMeyersthat the Respondent knew of the concerted nature of Kemp sactivity at the time it discharged him I agree, ofcourse thatMeyersestablishes generally that employer knowledge of concerted activityisan element of the General Counsels case but the fanguage ofMeyersisnot unconditionalAt footnote23 of that decision, and in the accompanying text,which my colleagues excerpted above, we acknowledged that the elements of proof there discussed aregeneralones,subject to cases presentingspecial circumstances 4 I find this to be such a caseStated simply,itmakes no sense to require theGeneral Counsel to demonstrate that the Respondent knowingly interfered with concerted activity,where the interference results from application of arule prohibiting the activity under any circumstances 5Whether the Respondent would have ignored enforcement of the rule had it known of theconcerted nature of Kemp's activity is uncertain,and any uncertainty in this regard must be resolvedagainst the Respondent 6 For these reasons I findthat the Respondent violated Section 8(a)(1) of theAct by disciplining employee Kemp4As for exampleALRBvBurnup& Sims379U S 21 (1964) holdmg that the Board may find that an employer violates Sec 8(aXl) of theAct by discharging an employee because of the employers honestly heldbut erroneousbeliefthat the employee engaged in misconduct during thecourse of protectedactivitybMy colleaguescriticismthat I am treatingMeyersas the seminal caseon the knowledge requirement is disingenuous given their finding that theGeneral Counsel failed to prove knowledge as required by the abovequoted holdingfromMeyersCfMontgomery Ward269 NLRB 598 (1984) (rule that [m]eetingsor speeches are not to be permitted found unlawfully broad and interpretive ambiguities resolved against employer promulgator of rule)Bradley Kafka Esqof St LouisMissouri for the General CounselJohn G Young, Jr Esqof ClaytonMissouri for theRespondentDECISIONSTATEMENT OF THE CASEELBERT D GADSDEN Administrative Law Judge Ona charge of unfair labor practices filed on November 11982 and amended on November 4 and December 81982 respectively by Michael Kemp (an individual andthe Charging Party herein) against Center Ridge Company (the Respondent)the Regional Director for Region CENTER RIDGE CO14 issued acomplaint on behalf of the General Counselon December 10, 1982The complaint in substance alleges that the Respondent first suspended and thereafter discharged the Charging Party because he complained to the news mediaabout new operating procedures for security officersissuedby the Respondent which he contends conflictedwith his security officers license requirements and thatby discharging the Charging Party the Respondentinterfered with restrained and coerced employees in theexerciseof their Section 7 rights in violation of Section8(a)(1) of the ActThe Respondent filed an answer on December 221982 and an amended answer on February 25 1983 respectivelydenying that it has engaged in any unfairlabor practices as set forth in the complaintA hearing in the above matter was held before me inStLouisMissouri onMarch 8 1983 Briefs have beenreceived from the General Counsel and counsel for theRespondentrespectivelywhich have been carefullyconsideredOn the entire record in this case and from my observation of the witnesses I make the followingFINDINGS OF FACTIJURISDICTIONCenter Ridge Company the Respondent herein is andhas been at all times material herein a corporation dulyauthorized to do business under the laws of the State ofMissouriAt all times material herein the Respondent has maintained itsprincipal office and a place of business at 25425CenterRidgeRoad Cleveland Ohio (the headquarters)Respondent maintains other places of business throughout the United States including the State of Missouri Itisprimarily engaged in the management and operationof and including providing security services to retailshopping centers in various States including the Jamestown Mall in St Louis County Missouri under contracts with owners or lessees in shopping centersDuring the 12 month period ending November 301982which is a representative period of operations ofthe Mall the total gross revenues derived from the operation of Jamestown Mall shopping center for which Respondent provides security management and operationalservices exceeded $100 000 and in excess of $25 000 ofwhich was derived from the Stix Baer and Fuller Department Store That store is engaged in the operation ofa retail department store and leases a space in the mallshopping center During the same period Stix Baer andFuller in the course and conduct of its business operationspurchased and caused to be delivered to itsJamestown Mall department store located in St LouisCounty, Missouri goods materials and supplies valued inexcess of $50 000 of which goods materials and suppliesvalued in excessof $50 000 were transported and delivered to its Jamestown Mall department store in St LoutsCounty,Missouridirectly from States located outsidethe State of Missouri107The complaint alleges the answer admits and I findthatRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA Background FactsRespondent Center Ridge Company provides management and operation of retail shopping center services inseveral States for which it also provides security services (security officers) In one of such shopping centerswhich is the location of the current dispute herein is theJamestown Mall in St Louis County Missouri whichconsists of approximately 82 retail tenants Among othermanagement services Respondent provides security offscers for the tenants of the Mall A St Louis County ordurance requires all security officers to be licensed by thecounty police department and it also makes it unlawfulfor any person to work as a security officer without alicenseA licensed security officer is bound to comply withcertain rules prescribed by the county police departmentgoverning the performance of security duties A securityofficers license can be suspended or revoked by thepolice department for failure to comply with such rulesThe Charging Party herein was employed by the Respondent for several months as a security officer and wasassigned to the Jamestown Mall On October 20 1982Respondent issued some new rules of procedures governing the assigned duties of all of its security officers at theMallThe Charging Party expressed disagreement withsome of the rules and repeatedly complained to Respondent that some of the new rules conflicted withrules of his security officers license obligations and if hecomphcd with the company rules he would violate his hcense requirements thereby subjecting him to a situationof probably having his license suspended or revokedWhen Respondent did not agree with the ChargingParty s complaints and insisted on compliance with theCompany s rules of procedure, the Charging Party coinplamed to the local news media When representatives ofthe news media contacted Respondent about the Charging Party s complaints that Respondent s rules requiredits security officers to order and escort intoxicated persons or persons driving under the influence of alcoholoff its parking lots and on to the public roads Respondent immediately suspended and later discharged theCharging Party for violating a company policy forbidding employees from talking to the press or media aboutcompany businessThe Charging Party contends that complaints relatedto continued authority to work as a security officerwhich was of mutual concern to all security officers attheMall was protected activity and that by suspendingand ultimately discharging him because he complained tothe news media about company policy which conflictedwith security officers licensing requirements the Respondent has interfered with restrained and coerced employees in the exercise of rights protected by Section 7of the Act in violation of Section 8(a)(1) of the Act 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent admits that at all times material hereinthe following named persons occupied positions set oppolite their respective names and have been and arenow supervisors of Respondent within the meaning ofSection 2(11) of the Act and are agents within the meaning of Section 2(13) of the Act David Sabo director ofsecurityBillKasikantins assistant director of securityand Robey Taylor mall manager'B Respondents Rules for Its Security OfficersConflict with County Rules upon Which License ofSecurity Officers Are Granted and Charging Party sProtest of that ConflictMichael Kemp had completed the 3 weeks requiredtraininghad passed the required test had conferredupon him a security officers badge and license by the StLouis County Police Department and worked as a licensed security officer before he was hired by Respondent as a security officer in August 1981 During the traming to become a security officer the candidates aretaught the contents in a security officers manual whichis issued to them upon successful completion of trainingSection VI page 9 topic B-duties subsection b (G CExh 2) provides as followsShould a serious accident or crime including allfeloniesoccur on the premises of the licensee itshall be the responsibility of the licensee to notifytheappropriatepolicedepartment immediatelyFailure to do so is a violation of the provisions ofthismanualSection X-disciplinary and deportment pages 15 and16 of the security officers manual (G C Exh 2) provides as followsA General1The Private Security Coordinator may repremand a licensee or suspend or revoke the license as hereinafter provided In cases of suspension or revocation the licensee shall immediatelysurrender his identification card and badge to theStLouis County Police DepartmentC Cause for Disciplinary Action12For violation of any regulation or rulefound in this manualOn the reverse of a security officer s license (G CExh 3) the followinglanguage isinscribedObey The Rules AndRegulations PromulgatedBy The Superintendent Of PoliceWe will obey all lawful orders and rules and regulations pertainingto security officerspromulgatedby the superintendent of police of the County of StLouis or any officer placed by him over mePursuant to the above language and his trainingcourseMichael Kemp testified that he understands thatan officer of the police department can take his badgeand he can no longer work until he appears before areview board of the police department He further statedthat it was his understanding that his failure to report tothe police department any person he observed drivingupon public streets and highways while intoxicated orunder the influence of alcohol or a person in possessionof illegal drugswould constitute a violation of the secumy officers manual as well as the obligations of his licenseSergeantGeorge Randolph of the St LouisCounty Police Department corroborated Kemp s understanding and verified that security officers are inspectedby police officerswho may have their licenses suspended or revoked for failure to comply with manual or license requirementsHe said Kemp was not the only secunty officer to raise questions about conflict in policeemployer policiesSecurity Director David L Sabo testified that prior toOctober Kemp had told him about his discussion withthe county police department regarding conflict of Mallpolicieswith security officers licenses He asked Kempwhat did the police department say and Kemp told himthematterwas not resolved one way or the otherThereupon he told Kemp it would have been better tohandle the problem in this way rather than in that wayWhen asked by the bench did he also confer with othersecurity officers Sabo said yes he did but he had moresuch conferences with Kemp because Kemp worked the4 p in to midnight shift where more incidents occurSabo said security officers are supplied with a pair ofcuffs a night stick and a flashlight to patrol the Jamestown MallThe undisputed evidence of record shows that Respondent held a meeting with its Mall security officerson the monng of October 6 1982 2 during which timeitdiscussed how the officers should take care of the secunty vehicles and it discussed operating procedures fordealing with persons on the premises under the influenceof alcohol or involved with controlled substances orotherwise engaged in illegal activityCharging PartyKemp who does not report for duty until 4 p m did notattend the meeting held on the morning of October 6 because he forgot about it However when Kemp reportedfor work on October 20 Assistant Director of SecurityBillKasikanttns handed him a copy of the new operatingprocedures (G C Exh 4) telling Kemp he was notgoing to like it The memorandum (G C Exh 4) whichwas signed by David Sabo director of security amongother things provided as followsEffective October 20 1982IParking lot AFor anyone caught drinking ortaking drugsor other property will be escorted off ourlotNothing more is to be done at thattime If theyrefuse toleave or start giving you a hard time contactThe factsset forth above are undisputed and are not in conflict in therecord'All dates herein refer to the year 1982 unless specifically indicatedotherwise CENTER RIDGE COthe supervisor on watchwhich should be Bill ormyselfWe will decide what action is to be taken.These changes will be in force until you are toldotherwise by me If you have any questions asknow as any violation of the above can result in dismissalAs Kemp finished reading the above memo SecurityDirector David Sabo came into the office and accordingto the testimony of Kemp Sabo asked him if he had anyquestionsKemp said he responded in the affirmative andtold Sabo the new operating procedures (G C Exh 4)were in conflict with various provisions of his securityofficers oathmanual requirements and license Sabotold him to comply with the new procedures and ifpolice officers asked him any questions then he shouldtell them to see him (Sabo)When Kemp proceeded tofurther protest the new procedures Sabo said he was notgoing to argue about the subjectanyfurther and he tookhis coat and left the office Kemp did not have any further conversation with Sabo about the procedures Saboacknowledged that Kemp did express disagreement withthe first paragraph of the memo (G C Exh 4) and thathe told Kemp [Y]ou know there are policies [sic]we ve got togo byWe re not goingagainst what ourCounty saysHe denied he told Kemp he would not entertam further discussion on the matter but I do notcredit Sabo s denial in this regard because I was persuaded by his demeanor the events which followed as wellas by the fact that Kemp was constantly challengingcompany policy he believed conflicted with his licenseobligationsThis must have been annoying to managementAssistant Security Officer Williams (Bill) Kasikantiristestified that he was sometimes left in charge in,the absence of Director Sabo and that he filled Kemp in onOctober 7 about what was discussed during the securitymeeting on October 6 He said Sabo first explained someof the rules in the memo (G C Exh 4) by telling Kempto patrol around the Mall rather than going in betweenthe aisles of parked cars that they were not to look forany particular problems in the parked cars unless something came up in which case he was there to take careof it, but not to go out looking for trouble He furtherstated that officers were not to search cars by pulling outthe seats or getting in the back of the cars because thatwas not their functionKemp did not say anything tohim in response to his remarks except that he disapproved by saying this sucks and threw the memo(G C Exh 4) on the desk Kasikantins acknowledgedthat later that day and on several days subsequent thereto Kemp continued to expresshis disagreementwith thenew operating procedures because they wentagainst hislicense obligationsHe said he told Kemp just to doyour job don t look for trouble, just take care of it and ifyou encounter any problemsjust call meand we 11 takecare of itKemp did ask him could he get the policy(G C Exh 4) changed and he said Kasikantirts could notbecause the policies came down from the Clevelandoffice and on the same day or the next day,he suggestedthatKemp leave Saboa note requestingthe change inpolicy109After Sabo left the office Kemp said he told AssistantDirector Kasikantins that the memo was in conflict withmany provisions of his security officers license Kasikantires started to walk out of the office turned around andtold him that Kemp should worry about who writes hispaycheck Later that afternoon (October 20) Kemp metKasikantins at the information booth where theychecked in with Dawn Hammill to advise her what radiounits they would be using Kemp continued to protestthe new procedures to Kasikantins as being in conflictwith license obligationsAs an example he stated if hecame acrossa driver on the parking lot who was intoxicated[Y]ou won t allow me to give him a DWI [Dnvmg While Underthe Influence]performance test anymore You want me to just take his beer and stuff andput him on the road And I said he might go down theroad a mileor so and hit and kill Dawn hereKasikantins responded[T]ruebutmost people that drivedrunk make it home safely and crawl in bed and sleep itoffAnd he told Kemp all he had to do was to drivearound the parking lot and listen to the radio and getpaidfor itItsan easyjobAfter that conversationKempcontinued his arguments of protest with Kasikantins on an almostdaily basis Both Sabo and KasikantinstoldKemp the new procedures were coming out of theCleveland officeOn October 22 Kemp contacted Remove IntoxicatedDrivers (RID) which is a volunteer organization staffedmainly by people who had family members killed bydrunk driversAbout the next day (October 23 or 24)Kemp testified that several other security officers mcludmg FrankKeyapproached him and asked him howcould the officers be allowed to do what the new precedures prescribed and he told Key to stay loose on it hewas working on something Taylor testified that a representativefrom RID came to his office about Kemp scomplaintsto them prior to October 26 and she mentioned the conversation she had with Kemp Taylor further testified that Kemp really did not complain to himhe saidImean he brought it to my attentionOnquestionsby the bench Taylor admitted Kemp was notthe only security officer whose judgment Respondenthas questionedfrom time to time He said four of theirsecurity officersare full timeand three are part timeLater thatevening Kemptestified that he met with secunty officers Key and Eric Halteriman at the GroundRoundRestaurantwhere he and Key talked about howRespondents procedures conflicted with the security officers license requirementsand they were placed in a positionof losing their licenses or being fired by RespondentThey talked about going to the media and Key suggestedthey go to Channel 2 3On October 26 Kemp undisputedly testified that hecontactedChannel 2 news team and discussed RespondJCounsel for Respondent objected to the latter testimony and his ob-jection was sustained by me on the understanding at the time that it wasoffered for the truth and was self serving Since it is now clear that thetestimony was not offered for the truth asserted therein I reverse hisruling and admit and credit the undisputed testimony of Kemp becausehe was persuaded not only by Kemp s demeanor but also by the consistency of his testimony as a whole 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDent s new operating procedures which conflicted withthe security officers license obligationsThereafter hewent to the Globe Democrat newspaper and asked thecity desk editor to talk with a reporter who was concerned mainly with drunk drivers He was referred to areporterBill Smith with whom he related his concernsLater that afternoon he met a photographer from theGlobe Democrat who came on the Malls parking lot at3 05 p in that day and took a photograph of Kemp inuniform prior to Kemp s going on duty at 4 o clockSabo stated he saw Kemp having his picture taken onthe Mall s parking lot on October 26About 30 minutes after Kemp went on duty he wascalled on the radio by Dave Sabo who told him toreport to the security officeWhen he arrived at theofficeSecurity Director Dave Sabo and Mall ManagerRobey Taylor were present Kemp testified that the following conversation ensuedTHE WITNESS Yes sir Dave Sabo started off byasking meas if he was reading from the paper infront of him have I talked to any reporters And Iasked him what is going on And he said Justanswer the question Have you talked to any reporters9Ithen turned to Robey Taylor and MallManager and I saidYou can talk straight to meRobeyWhat is going on here?He saidWe justneed to get somequestions answeredHe askedme-no thenDave Sabo saidWe-we know youtalked to the reportersWe ve seen you getting yourpicture taken out in the parking lotRobey Taylorasked me who the man was who was taking my picturesIsaidIdidn t gethis nameI then askedDave Sabo what that paper was I told butt I couldreadAnd he saysWell you re not going to readthisAnd then Dave Sabo started to read thewhole paper to me and it was-the paper was printed up as if I had written it myself and it said I MichaelKemp admit that I talked to reporters andthat I gave out departmental correspondence tooutside people and that I had discredited the Malland that I apologized for theactionsand it had aplace for meto sign itAnd he then asked me haveI talked to any reporters and I told hun I cantanswer that questionAnd he saidFine give methe keyAnd I asked him am I being-they weregoing to be-what about the rest of my shift and hesays give me just give me the key And I gave hunthe key and he said he wasgiving mea few daysoff I asked does thismeanIm firedHe said we redust giving you a few days off I d just taken all myvacation I didn t have any days off coming to me Isaid are you suspending me? And he saysWe renot going to say thatWe re just giving you somedays off I said will I be paid He wouldn t evenanswer meSo I turned in my radio also and I departed fromthat areaTaylor acknowledged he was contacted by a reporterof the Globe Democratnewspaperon October 26 around12 noon but was out of the office andthe message waslaterrelayed to him He further acknowledged that hesaw Michael Kemp having his photograph taken in theparking lot that afternoonHe subsequently called Kempto the office andSabo asked Kemp had he been talkingwith any reporters and Kemp said no or how did youfind that outor something to that effectThey askedKemp to sign a statement acknowledging that he hadspoken with news reporters concerning mall policies butKemp would not sign it Thereafter he and Sabo helddiscussions with theregional managerand they decidedto dismiss Kemp for violating company policy by talkingto the news mediaSabo testified that during the meeting on October 26with Kemp he told Kemp he had seen him having hispicture taken and asked him what was that all aboutKemp said he did not have to answer that and asked,What are you asking for9Sabo said he then decided togiveKempsome timeoff until he could meet with Taylorand decide what to do since hewas awarethat the presshad contacted and conferred with Respondent(ManagerTaylor)Kemp s supervisor Bill Kasikantins acknowledged that he had no occasion or reason to report Kempfor failing to comply with the new procedures and hedid not observehim engagein any wrongdoing after October 20Mall Manager Taylor further testified that as a resultof articles published in the newspaper about Respondent s policies the Mall received numerous phone callsasking managementwhy it had such a policy that theycould not understand how the Mall could operate thatway that they were not going to shop there anymorePriestsand clergymen of all different denominationswere calling the Mall Such calls continued to comefrom shoppers all week many threatening not to returnto shop at the Mall It was this very kind of result thatRespondent had in mind when it promulgated its policythat employees not talk to the news media 4Respondents personnel policies (R Exh 1) provide alistof do s and don is the violations of which it stateswould be cause for dismissal and/or other disciplinaryactionUnder thedonis of the policy is listed17Talk to news media personnel (TV radioor newspaper)Kemp admits he was aware of the above policy pro-hibitmg employees from talking to the media but said hewas not violating the policy because he did not talk tothe press on company time He further testified that heknew the policy was a continuing condition of employmentHowever he stated that when the policy was discussed months before by Sabo and/or Kasikantiris theemployees were told about talking to the press on dutySpecifically he said county police had received a lot ofcalls from thenews mediaregarding crime in the MallConsequently the Respondent advised security officersthat if they were on duty and the press approached them*Manager Taylors testimony about the Mall having received numerous telephone calls about adverse articles in the press is partially substanhated because Kemp testified that articles critical of Respondents newoperation policy was published theday afterhewas suspended(October27) CENTER RIDGE COabout crime don t say yes or no just refer them tomanagement immediately 5C The Discharge of Michael KempOn November 2 Kemp received a message that SecurityDirector Dave Sabo had called him at home He returned the call and Sabo told him to report to work at 4p in for his normal tour of duty He asked Sabo shouldhe report in uniform and Sabo saidyesand he toldSabo[L]ook I want to let you know right now thatI in not going to obey any more policies you have thatviolate my licenseSabo said just be here and hungup the telephoneWhen Kemp reported to work Saboand Mall Manager Robey Taylor were present Taylorsaid[W]e re dismissing you for violating companypolicyWe have your paScheck made out and we will behappy to give it to you when you turn in your uniformsKemp said he then turned to Dave Sabo andasked him [W]hy did you ask me to come on here inuniform just to fire mebut Sabo did not answer himSo he turned to walk out and told Taylor and Sabo 111see you clowns in courtManager Taylor essentiallycorroborated Kemp s account of his discharge meetingKemp assumed he was fired because he spoke with thenews media about his complaintsMallManager Taylor said the fact that Respondentwas concerned about the past performance of Kemp contributed to its decision to dismiss him However he saidthe real reason Kemp was dismissed was for talking with thenewsmedia in violation of company policyHe said Kempnever told him he could not follow any of the rules inthe memo (G C Exh 4) Taylor admittedthat had Kempnot contacted the news media he would not have been suspended or discharged at that timeHe also admitted thatthiswas the first time any disciplinary action had beenimposed against KempSecurityDirector Sabo testified that the disciplinaryaction taken against Kemp was taken pursuant to Respondent s personnel policies under disciplinary actionsection A conduct or actions which initiate a gross neglect of duty or good judgment After discussing thematter with Taylor Sabo said they decided to dischargeKemp for the same violation of company policy forwhich he was suspended including his past performanceand judgments On cross examination Sabo admitted thathe never gave Kemp a wntten waning reprimand orsuspended him for bad judgment or any other reasonAnalysis and ConclusionsThe Respondent contends there is no violation of Section 8(a)(1) of the Act herein because1The General Counsel has failed to establish thatKemp was engaged in concerted activity for the mutualaid or protection of employees5 I credit Officer Kemp s testimony to the effect that he understoodRespondents po icy to have prohibited employees from talking to themedia on company time I credit Kemp primarily because his explanationfor his understanding(prior instruction by Assistant Director Kasikantinsemphasized not talking to the media about criminal acts at the Mall) persuaded me that he reasonably could have been led to such an understanding by the emphasis and tone of the security meeting I was further persuaded by his demeanor that his explanation was truthfulI112That if Kemp was in fact engaged in concerted activity for the mutual aid and protection of employeesthe General Counsel has failed to establish that Respondent had knowledge of the concerted nature of Kemp sactivityIn support of its positionRespondent citesBuehlerCorp Y NLRB371F 2d 273 (7th Cir 1967) whercinthe court stated that there must be substantial e-, idencein the record that the employee was engaged in concerted actiN ity for the purpose of mutual aid or protectionat the employer had knowledge of th'ncertednature of the activity at the time it dischai,the cployee See alsoPelson Casteel Inc v NLRB627 F 2d23 (7th Cir 1980)Air Surrey Inc v NLRB601 F 2d256 (6th Cir 1979) However it is particularly notedfrom further argument by counsel for Respondent thatRe., indent construes the courts languap-)' 'edgeof the concerted nature of the activityas meaning thatthe evidence must show that the complaining employeecamed on conversations with other employees about hisor their complaints in order for such complaints to management to be of a concerted natureIn any event the Board has repeatedly held that an individual acting alone apparently seeking immediately toprotect his own interestis engagedin protected concerted activities if his complaint refers to a matter ofcommon interest to other employeesGray Line Tours258NLRB 1361 1370 (1981)Bucyrus Erie Co247NLRB 519 524 (1980) It has been clearly established bythe undisputed evidence in the instant case that not onlyofficerKemp but all of Respondents Mall security officers are bound to comply with Respondents new rulesof procedure that some of the new rules of procedureare w thout question literally in conflict with come of thelicense requirements that all of the security officers arehcensed b) the St Louis County Police Departmentupon thesameobligation to comply with the provisionsof the security officers manual and license requirementsand that all of the security officers licenses are subjectto suspension or revocation for failure to comply withsuch manual and license requirements Officer Kemp scomplaints about Respondents new rules in cc, ihct withsecurity officer manual and license requirements are unq s onably complaints about a matter which can affectemployment and is of common concern to all of Kemp sfellow security officersKemp s complaints are of mutual concern to all of thesecurity officers because all security officers would besubject todismissalfor failing to comply with the newrulesof procedure and at the same time would bebreaching their agreement to comply with the rules andconditions of their license for which noncompliance.their license may be suspended or revoked Under thesecircumstancesno logical argumentcan be made tha,Kemp s complaints and protests of Respondents newrules of procedures do not constitute protected concerted activitypursuant to authority ofGray Line Tourssupra andBucyrus Erie CosupraThe Respondent further contends that ti-' employermust know that the employee activities have. coalesced 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto group action for mutual aid or protectionThemere facts that two employees react similarly and thatone in empathy with his close friend also decided to dothe same thing does not lead to the conclusion that theyare acting concertedly for purposes of the ActTnState Truck Service v NLRB616 F 2d 65(3d Cir 1980)With respect to Respondents argument that the employer must have had knowledge of the employees concerted activity the a iidence of record herein is uncontroverted that Respondent knew on the very day (Octo-ber 20)itdistributed its new rules of procedure thatKemp expressed his complaint about the procedures toDirector of Security Sabo and Assistant Director of Secunty Kasikantins Thereafter the record is replete withundisputed evidence that Kemp complained to AssistantDirector Kasikantiris on a daily basis up to and includingthe date October 26 when he took his complaints to thenews media On the same day(October 26)Kemp coinplained to the news media Respondent learned about hiscomplaint when the news media contacted the Respondentand Respondent thereafter observed Kemp havinghis picture taken in uniform on the Mall s lot by a reporter from the Globe Democrat newspaper I thereforeconclude on such evidence that the Respondent in factknew or had reasons to know that Kemp s continual protest of its new rules constituted concerted activity because the rules were at least literally in conflict with thelicense requirements of not only Kemp but of all of itsMall security officers As such Kemp s complaints wereof common interest and concern to all security officers atthe MallWhile neither of the above cited authorities by the Respondent is within the jurisdiction of the Eighth CircuitCourt of Appeals where the facts in the instant casearose it may be appropriate to point out the Board s position in a situation where a circuit court s decision conflictswith the Boards holding as statedin Iowa BeefPackers144 NLRB 615 616(1963)modified 331 F 2d176 (8th Cir 1969) as followsIt has been the Board s consistent policy for itself todeterminewhether to acquiesce in the contraryviews of a circuit court of appeals or whether withdue deference to the court s opinion to adhere toits previous holding until the Supreme Court of theUnited States has ruled otherwise But it is not for[an administrative law judge]to speculate as towhat course the Board should follow where a circurt court has expressed disagreement with itsviewsOn the contrary it remains the [admini strative lawjudge s]duty to apply established Boardprecedent wt n the Board or the Supreme Courthas not reversed Only by such recognition of thelegal authority of Board precedent will a uniformand orderly administration of a national act such asthe National Labor Relations Act be achievedSee alsoFord Motor Co230 NLRB 716 717 fn 12(1977) enfd 571 F 2d 99(7th Cir 1978)affd 441 U S488 (1979)Accordingly in the absence of a contrary conclusionby the United States Supreme Court I conclude and findthat officer Michael Kemp s complaints of protest againstRespondents new operating procedures for security officers was protected concerted activity within the scope ofthe legal authorities heretofore citedNotwithstanding for a factual situation in which acomplaining employee discusses his complaints withfellow employees before complaining to management andthe media,the General Counsel citesMount Desert IslandHospital259 NLRB 589 (1981)In that case the maleemployee nurse engaged in discussions with other staffnurses regarding low pay poor benefitsjob securityand seniority systemHe also repeatedly complained tomanagement about wage levels staff shortages deficientlevels of patient care by the hospital and working conditions of the registered and licensed practical nurses andtheir aidesWhen management did not address thesecomplaints the employee wrote a letter containing hiscomplaints and sent it to the local Bar Harbor Tunesnewspaper Three days later the letter was published inthe newspaper Although the employee subsequently leftthe employ of the hospital voluntarily he neverthelessshortly thereafter applied for employment at the hospitaland was denied employment because of all of the adverse publicity the letter caused the hospitalIn finding that the employees letter alone with hisother acts of protest constituted protected concerted activity the administrative law judge held with Board approval that although the employees letter had attackedthe hospital safety levels and its administration the basisfor the attack was closely tied to working conditions ofthe nurses at the hospital and that it was clear from thetenor of the letter that it was not intended to harass, disparage or harm the hospital but simply to force the administration to take heed of its employees complaintsabout wages and working conditions at the hospitalIn the instant case officer Kemp s protest of Respondent s new rules of procedure to the media,like the employee s letter of protest to the mediainMount DesertIslandsupra,is the very protest activity for which Respondent herein acknowledged was the primary causefor his suspension and ultimate discharge See alsoSherwood Ford264 NLRB 863 (1982)SimilarlyinCommunity Hospital of Roanoke Valley220 NLRB 2117 (1975) enfd 538 F 2d 607 (4th Cir1976)an association of nurses during an organizingeffort in a hospital made statements on television to theeffect that there was no registered nurse-coverage oncertain shifts at the hospital as a result of a salary dispute The administrative law judge found and the Boardand the court approved that the public outburst wascaused by the employers coercive conduct and that thestatements made by the nurses concerning patient carecreated no cause for alarm by the employer and therefore the statements were protectedIn the instant case it is clear that security officerKemp s complaints to the media were confined to theconflict of Respondents new rules of procedure with thelicensedrequirements of its security officers aboutwhich Kemp had repeatedly complained to Respondentwithout availThere is no evidence that either the substance or the manner in which he complained to the CENTER RIDGE COmedia was intended to harass disparage or harm Respondent or the Mall but rather was designed to persuade Respondent to address the complaints and modifyits policyAs far as discernible from the record Kemp scomplaints to the media are free from any evidence ofdeliberate and reckless untruthAdditionally unopposed uncontroverted and creditedtestimonyof Kemp established that on October 23 3days after Respondent distributed its new rules of procedure fellow employees including employee Key approached Kemp and asked him how could security officers comply with Respondents new rules of proceduresKemp told them to stay loose that he was working onsomething I therefore conclude and find on such evidence that fellow employees of Kemp, as well as Kemphimself had expressed to each other their mutual concern about problems with Respondents new rules andthat it may be reasonably inferred therefrom that Kempin complaining to management and the media was actingon theirbehalf as wellas his ownMount Desert IslandHospitalandCommunity Hospital of Roanoke ValleysupraMoreover the credited evidence further shows thaton the evening of October 23 Kemp met with fellow security officers Frank Key and Eric Halterman at theGround Round Restaurant where they discussed the conflict problem with Respondents new rules They discussed complaining to the media It is therefore additionally clear that employees other than Kemp had manifested shared concern with Kemp about the conflict presented by Respondents new procedures While they did notjoinKemp in protesting the procedures there is an absence of any evidence in the record that Kemp s protestwas disavowed by any of his fellow employee securityofficersUnder these circumstances the evidence is morethan sufficient to conclude and I find that Kemp s coinplaints to management as well as his conversations withthe news media regarding Respondents new rules ofprocedures constituted concerted activity protected bySection 7of the ActHowever even if the evidence were insufficient to establish that Kemp had talked to other employees aboutthe subject of his protest but had acted alone withoutany expression to or from them about the new proceduresKemp s action would nonetheless constitute concerted activity protected by the Act Such activitywould be concerted because the subject of the complaintwas of moment to the group and related to a matter ofcommon concernGray Line Tours258NLRB 13611370-71 (1981)Fall River Savings Bank247 NLRB 631(1980)Air Surrey IncsupraMore specifically as the evidence has amply establishedasecurity officers license maybe suspended orrevoked for failing to comply with rules in the securityofficers manual and a security officer is not permitted towork as a security officer without a license in St LouisCountyMissouri In view of the uncontroverted evidence herein that the shopping mall is located out in StLouis County that persons frequenting the Mall are virtually all drivers or passengers in automobiles that theonly purposeful exits off the parking lots lead on tocounty roads and that if the security officers were to113comply with the letter of Respondents policy by escortmg personsunder the influence of alcohol or drugs offthe parking lots on to the roads they would not only beaiding or abetting the violation of law but also provisionsof the security officers manual which requiredthem to report such incidents to the police departmentand thereby possibly or probably subjecting them tohaving their license suspended or revokedWhen officerKemp attempted to discuss the new policy in depth withSecurity Director Sabo the latter who was familiar withKemp s propensity to challenge policies with which hedid not agree terminated the conversation almost minediately and walked out of the office I credit Kemp s testimony that Sabo walked out because Kasikantins testafled he reported everything about Kemp s judgment incomplying with company policy However the evidencedoes not estabhsh that Kemp ever refused to complywith company policyThe evidence further shows that within an hour afterRespondent observed Kemp having his picture taken bythe news reporter on October 26 which was subsequentto the time that it had been contacted by the news mediaregardingcomplaints about its new procedures it interrogated Kemp about his talking with the news media andsummarily suspended him from work after he refused toacknowledge or deny talking to the media about Respondent s new rules Exactly 7 days later (November 2)Respondent called Kemp at home and directed him toreport to work in uniformWhen Kemp reported Respondent advised him his employment was terminatedfor violating company policy by talking to the newsmedia about company matters Respondent did not statetoKemp any other reason for discharging him at thattimeAlthough it is well established by the evidence thatKemp knew about Respondents policy forbidding employees to talk with themedia oncompany matters andhe nevertheless contacted and complained about Respondent s policies conflicting with security officers license requirements I find that Kemp did in fact violatecompany policy by complaining to the media Howeversince Kemp s complaint about the Company s new rulesconstituted concerted activity protected by the Act thequestion is raisedas to whether Kemp by complainingto the media exceeded the bounds of protected activityand was therefore discharged by Respondent for causeIn this regard since Kemp s complaints to the mediawere not shown to have been given in reckless disregardof the truth but were in fact truthful and not intended toharass or disparage Respondent or the Mall occupants Ifurther conclude and find that Kemp s complaints to themedia were not excessive or egregious as to strip them ofthe protection afforded such activity under Section 7 ofthe ActKay Fries Inc265 NLRB 1077 (1982)On these facts alone there is no controversy as to whyRespondent suspended and thereafter discharged Kempbecause Respondent clearly stated that it discharged him forviolating company policyprohibiting employees from talking to the news media and that he would not have beensuspended or discharged if he had not talked to themedia Since the evidence shows the only conversation 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDKemp had with the media was about Respondents newrules of procedure about which the media had contactedRespondent I find that Respondent suspended and ultimately discharged Kemp for complaining to the mediaabout Respondents new rules of procedureRespondent Contends Kemp Was Discharged forAdditionalReasonsThe Respondent does not deny that on November 2it told Kemp only that he was suspended and dischargedfor violating company policy forbidding employees totalk to the news media However at the trial herein Respondent contended it discharged Kemp for his performance as a security officer in exercising poor judgmentand that Kemp s violation of the policy by talking to themedia was simply the straw that broke the camel s backIn this regard the testimony of Security Director Saboand Assistant Security Director Kasikantins describedMichaelKemp as an officer who was always raisingquestions or complaining that Respondents policies forsecurity officers were in conflict with the rules governing the continued license authority of a security officerMore specificallyAssistantDirector Kasikantins unmediate supervisor of Kemp testified that Kemp s judgments in handling several incidents were not appropriateand resulted in more problems on some occasions thaton several occasions Kemp requested permission to carrya firearm for his own security and Respondent advisedhim that its security officers were not to be armed with afirearm that on some occasions Kemp acted in an authontative manner like he wanted to be a police officerthat he was anxiously looking for trouble in the Mallwhile it was Respondents objective to have high visibihty of its security officersas a means of deterring unlawful conduct by persons frequenting the Mall that on oneoccasionwhile handcuffing a youngster who appearedintoxicatedKemp had roughed hum up that he advisedKemp how he would handle the incident by suggestingthat he would allow the kid to drive his car off the Mallproperty and call the county police so that they wouldpick him up that Kemp nevertheless made the arrest andgot the kid for possessionthat on another occasionKemp attempted to order a loud and obnoxious 17 yearold young lady off the Mall property pursuant to a notrespassing order issued by Kasikantins that the younglady was on her way to her car about to leave on herown volition and Kemp nevertheless attempted to collarher and she fought him pulling out his hair and tearingthe badge off of his shirt that thereafter Kemp attemptedto prosecute the young lady but the case was thrown outof court that on another occasion Kemp brought aloaded pistol on to the premises and he advised Kemp tounload it and lock it in his locker that thereafter Kempbrought the firearm in a briefcase and he advised Kemptomake sure he had locked up that weapon that on aprior occasion he had suggested to Director Sabo to discharge or transfer Kemp on the night shift to get himaway from the public and that he had reported all ofthese incidents to Director SaboNone of the above testimony was denied by Kemp,but both Directors Sabo and Kasikantiris admitted thatthey never gave Kemp a written warning or reprimandor ever suspended him for bad judgment or any otherreason In fact the evidence fails to demonstrate that Respondent ever gave Kemp a serious written or oralwarning or ultimatumWhile I credit the above testimonial accounts of Director Sabo and Assistant Director Kasikantiris I nevertheless do not credit the context in which it was cast inthis proceeding for the reasons discussed belowA careful reading of all of the credited testimony ofrecord regarding the performance and personality of Michael Kemp as well as Respondents reactions to his performance and personality persuades me that MichaelKemp a 24-year old young man was a very conscientious security officer who took his job quite seriouslyHe apparently liked exercising authority was zealous incarrying out his duties and was a stickler for precisionwhen it came to rules regulations and instructions bywhich his performance was to be governed This is probably due in part to his 4-year tour of duty in the UnitedStatesMarine Corps where he served as a tank coinmander Respondent on the other hand tried to operatea loosely structured organization whose rules and regulations do not appear to have been drafted by highly professionalpersons who were sufficiently knowledgeable ofallof the possible ramifications so as to have skillfullyavoided the conflict encountered herein That being thecase it is clear that Kemp who was always seeking clarification of policies and more authority at the same timewas a bit of an irritant to supervisory personnel uponwhom he made his demands This is perhaps more so inthe case of Kemp s complaints about Respondent s newrules of procedure issued onOctober 20Kemp s performance and personality could not havebeen more significant to Respondent than as describedabove since Respondent had never given Kemp a senous warning reprimand or ultimatum orally or in writmg Nor had it ever suspended him from its employprior to Kemp s talking to the news media on October26 In other words it is clear from this record that Respondent was quite tolerant about Kemp s personalityjudgment and complaints prior to October 26 when hetalked with the media about the new rules of procedureUnder these circumstances it may reasonably be inferredfrom such evidence that whatever general dissatisfactionRespondenthad with the performance and personality ofKemp its satisfactionwithhim as a diligentsecurity officer must have considerably outweighed whatever dissatiffaction theremight have been Moreover with thesefacts in mind it may be further inferred from the cumulativedissatisfaction expressed by Respondent for thefirst time during this proceeding that such dissatisfactionwas considerably exaggerated in an effort tojustify itssuspension and discharge of Kemp for engaging in pro-tected concerted activity (talking to the media about Respondent s policies)I am therefore persuaded that suchlatentlyexpressedevidenceofdissatisfactionwithKemp s performance and personality was a pretext,either purposefully presented in cumulative fashion byone supervisor and/or exaggerated to camouflage Respondent s real reason for suspending and dischargingKemp(talking to the news media about Respondent s CENTER RIDGE COnew rules of procedure) By suspending and dischargingKemp for such reason Respondent interfered with restrained, and coerced its employees in the exercise of therights protected by Section 7 in violation of Section8(a)(1) of the Act This position is further supportedwhen it is observed that Respondent (Director Sabo) acknowledged he had conferred with other security officers about their performance in carrying out its policieseven though he said he had conferred more with KempIV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIIIabove, occurring in close connection with its operations as described in section I above have a close antimate and substantial relationship to trade traffic andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceV THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act we shall order that it cease and desist therefromand take certain affirmative action to effectuate the pollcies of the ActIthaving been found that Respondent interfered withrestrained, and coerced its employees in the exercise ofSection 7 rights in violation of Section 8(a)(1) of theAct by suspending and thereafter discharging an employee from its employ because he complained to thenews media about Respondents new procedures whichconflicted with his license requirements the recommended Order will provide that Respondent cease and desist115from engaging in such unlawful conduct and that itmake dischargee Kemp whole for any loss of earnings hemay have suffered within the meaning and in accordwith the Board s decision in FW Woolworth Co90NLRB 289 (1950) andFlorida Steel Corp231NLRB117 (1977) 6 except as specifically modified by the wordmg of such recommended OrderBecauseof the character of the unfair labor practicesherein found the recommended Order will provide thatthe Respondent cease and desist from or in any like orrelated manner interfering with restraining and coercingemployees in the exercise of the rights guaranteed bySection 7 of the ActNLRB v Entwistle Mfg Co120F 2d 532 536 (4th Cir 1941)On the basis of the above findings of fact and on theentire record in this case I make the followingCONCLUSIONS OF LAW1Center Ridge Company the Respondent herein isand has been at all times material herein an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act2 By discriminatorily suspending and subsequently discharging an employee because he complained to thenews media about Respondents new procedures whichconflicted with his license requirements Respondent hasinterfered with restrained and coerced its employees inthe exercise of Section 7 rights in violation of Section8(a)(1) of the Act3The conduct described in paragraph 2 above is anunfair labor practice affecting commerce within themeaningof Section 2(6) and (7) of the Act[Recommended Order omitted from publication11See generallyIsis PlumbingCo138 NLRB 716 (1962)